Citation Nr: 1202923	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral pes planus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard, with periods of active duty in the United States Army from June 4, 1981 to January 19, 1982, and from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied the Veteran's claim for service connection for a bilateral pes planus disability.

This case was previously before the Board in April 2011, when it remanded the Veteran's claim in order to confirm the Veteran's dates of active service, obtain additional medical records, and provide the Veteran with an additional VA examination.  The Veteran received an additional VA examination in May 2011, and the AOJ otherwise confirmed service, obtained additional VA records, and requested any other pertinent evidence from the Veteran.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  A pes planus disability was noted on a March 1981 service entrance examination undertaken in conjunction with her initial entry into active duty.  

2.  The evidence clearly and unmistakably shows that the Veteran's bilateral pes planus disability was did not increased beyond the natural progression of the disability during either period of active service.


CONCLUSION OF LAW

The Veteran's bilateral pes planus disability was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated October 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the October 2008 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA and private treatment records.  

Additionally, the Veteran was provided with a VA examination in November 2008, which the Board, in its April 2011 Remand, found to be inadequate because the examiner did not consider the possible relationship of the Veteran's pes planus to all her periods of active service.  Pursuant to the Board's April 2011 Remand, the Veteran was provided with a second VA examination in May 2011, with an addendum opinion issued in June 2011.  The report of the May 2011 examination together with the June 2011 addendum indicates that the examiner reviewed the Veteran's claim file, past medical history, recorded her current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  

The Veteran requested a hearing on her VA Form 9, substantive appeal.  The Veteran presented testimony at a Board hearing before the undersigned in March 2010.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Presumptions of Soundness and Aggravation

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This is the presumption of sound condition.

VA's General Counsel has held that to rebut the above-described presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that this presumption attaches only when there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to the presumption applicable under 38 U.S.C. § 1111 in which the complained-of condition was not noted on entrance into service).  This statute provides that a preexisting injury or disease will be considered to have been aggravated by active service when there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  Further, a preexisting disease or injury is presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered "aggravation" of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Pes Planus

The Veteran contends that active duty military service aggravated her preexisting pes planus disability.  

In connection with her entry into the United States Army National Guard, the Veteran was afforded a March 1981 National Guard entrance examination.  The examiner noted that the Veteran had "pes planus minimal" on the medical examination report.  In light of the findings of pes planus on her entrance examination, the Board finds that the presumption of soundness does not apply in the instant case and that her pes planus disability existed prior to her initial entry into active duty.  

The Board must next determine whether the Veteran's preexisting pes planus condition increased in severity during either period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that the presumption of aggravation is generally triggered by evidence that a preexisting disability underwent an increase in severity in service); see also Sondel v. West, 13 Vet. App. 213 (1999).

As noted above, aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate when the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen and Hunt, supra.

In the instant case, the evidence clearly and unmistakably shows that the Veteran's pes planus disability did not undergo a permanent increase in severity beyond the natural progression of the disability during her two periods of active duty service.  As noted above, the Veteran's March 1981 Report of Medical Examination noted that she had minimal pes planus.  A January 1983 examination stated that the Veteran had plantar planus, non-tender to palpation in the longitudinal arch.  

A February 1993 report from a private physician noted that the Veteran had a history of foot pain and progressive flat foot deformity, and the physician recommended that the Veteran be placed on a physical profile to avoid further damage to the Veteran's feet.

Accordingly, the Veteran was placed on a physical profile in June 1993, at which time the physician noted that the Veteran had "marked pes planus" that did not prohibit her from performing her military duties.  A January 1998 medical examination found that the Veteran had falling arches.  In September 1998, a private physician noted that the Veteran was seeing a podiatrist for pes planus.  The physician noted that the Veteran had generalized discomfort in both arches with any type of long walking or standing.  A December 2002 medical examination found that the Veteran had mild, asymptomatic flat feet.

The evidence of record contains two nexus opinions that address the matter of aggravation.  The Veteran has been provided with two VA examinations, the first of which occurred in November 2008.  As noted above, the Board's April 2011 Remand found this examination to be inadequate because it provided an opinion only as to whether the Veteran's pes planus was aggravated by her second period of active duty service; the examiner did not opine regarding the relationship between the Veteran's pes planus and her first period of active duty service.  With this limitation in mind, the Board observes that the November 2008 examiner stated that it did not appear that the Veteran's period of active duty service from January 2003 to January 2004 aggravated her pes planus condition beyond the normal progression.  The examiner observed that the Veteran had extensive documentation of painful and flat feet before that time, but no documentation during or after her active duty military service, so aggravation appeared unlikely.

Given the inadequacy of this medical opinion, the Veteran was provided with an additional VA examination in May 2011, with an addendum opinion provided in June 2011.  Following a review of the Veteran's claims file and pertinent medical history, and after a physical examination of the Veteran, the examiner opined that the Veteran's pes planus condition underwent a normal progression and had not been aggravated by her periods of active service.  The examiner opined that there was no evidence of any aggravation of the condition during the June 1981 to January 1982 period of active duty service.  The examiner reasoned that the record was devoid of any complaints suggesting aggravation or worsening of a previous pes planus condition.  The examiner further noted that the finding of the December 2002 examiner that the Veteran had "mild, asymptomatic" flat feet was similar to the mild asymptomatic flat feet that were noted upon examination in March 1981.  This similar description suggested that no interval aggravation of the condition had occurred. 

With respect to the Veteran's second period of active duty service from January 2003 to January 2004, the examiner noted that service treatment records from that time period revealed no complaints of her pes planus condition that would suggest a worsening of the condition.  

In addition to the results of these examinations, the Board has reviewed the medical evidence for any suggestion that the Veteran's pes planus disability worsened beyond the natural progression following active duty military service, and it has found no such suggestion.  Indeed, the Veteran's VA treatment records are entirely silent for any complaint regarding a pes planus disability.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of her claim, but she has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, clearly and unmistakable shows that the Veteran's pes planus was not aggravated during service.

To the extent that the Veteran herself believes that her pes planus disability was aggravated by her military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge, including, for example, worsening foot pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Indeed, the Court has specifically held that a lay person is competent to testify as to pain and visible flatness of her feet.  See Falzone v. Brown, 8 Vet App. 398, 405 (1995).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board acknowledges the Veteran's descriptions of the pain in her feet as both competent and credible evidence, and, indeed, afforded the Veteran with two VA examinations based on such descriptions.

The Veteran is not competent, however, to opine that her pes planus disability was aggravated by military service beyond the natural progression of the condition.   A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the determination of etiology or disease progression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  With that said, the Board acknowledges the obvious sincerity that the Veteran has displayed during this appeal, including at her March 2010 hearing before the undersigned in which she described the nature of her disability.  The Veteran's lay opinions, however, which are unsupported by a rationale, are entitled to limited probative weight as she has no particular expertise regarding the progression of a pes planus disability.  Instead, the Board places great probative weight on the medical evidence of record, particularly the June 2011 addendum opinion of the VA examiner that demonstrates consistently that the Veteran's pes planus disability was not aggravated by military service.

In light of the evidence of record, including the notation in 1981 that the Veteran suffered from pes planus, the lack of finding of significant disability during service, and the recent medical opinions obtained during the appeal, the Board concludes that the evidence clearly and unmistakably establishes that the Veteran's pes planus disability preexisted service and was not aggravated during her periods of active service.  As such, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral pes planus disability is not warranted.


ORDER

Service connection for a bilateral pes planus disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


